Order adjudging appellant in contempt reversed on the law and the facts, as a matter of discretion, with leave to appellant to apply for a modification of the judgment in respect to the amount of alimony, and with leave to the plaintiff to renew the present motion after such determination. It appears here that the alimony, which seems to have *889consistently been paid for several years, was fixed upon the minority of six children, five of whom have since attained their majority. In such circumstances the husband may be entitled to a reduction of the amount awarded. Moreover, it is conceded that the husband is without employment, and that he has no property whatever. In these circumstances we think that it was unwise to adjudge him in contempt. We approve of the disposition made in Goldberg v. Goldberg (236 App. Div. 258) and point out that the case of David v. David (N. Y. L. J., Aug. 4, 1932) was not a proceeding to punish for contempt, but was one for a reduction of alimony. Kapper, Hagarty, Seudder and Davis, JJ., concur; Lazansky, P. J., not voting.